Case 2:16-cv-12146-PDB-MKM ECF No. 85 filed 02/11/19         PageID.2156    Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

 ____________________________________
 UNITED STATES OF AMERICA,            )
                                      )
           Plaintiff,                 )
                                      )
 v.                                   )              Civil No. 2:16-cv-12146
                                      )              Hon. Paul D. Borman
 STATE OF MICHIGAN AND                )              Maj. Judge Mona K. Majzoub
 MICHIGAN DEPARTMENT                  )
 OF CORRECTIONS,                      )
                                      )
           Defendants.                )
                                      )
 ____________________________________)


               JOINT STATEMENT REGARDING STATUS OF
                      SETTLEMENT AGREEMENT

       Pursuant to this Court’s Orders, see ECF Nos. 66, 75, 80, Plaintiff United

 States of America and Defendants State of Michigan and Michigan Department of

 Corrections hereby submit this joint statement on the status of the settlement

 agreement in this case.

       The parties continue to work on the details of the agreement. Due to the

 shutdown of the federal government from December 22 to January 25, the parties

 were unable to engage in any settlement discussions during that time period. Since

 the federal government has reopened, the parties have resumed work on the

 agreement.


                                         -1-
Case 2:16-cv-12146-PDB-MKM ECF No. 85 filed 02/11/19   PageID.2157   Page 2 of 4



 Dated:       February 11, 2019

 Respectfully submitted,

 DELORA L. KENNEBREW
 Chief, Employment Litigation Section
 Civil Rights Division
 U.S. Department of Justice

 CLARE GELLER (NY Reg. No. 4087037)

 _/s/ Lisa Wilson Edwards_____________
 TARYN WILGUS NULL (D.C. Bar No. 985724)
 LISA WILSON EDWARDS (D.C. Bar No. 421480)
 NADIA E. SAID (D.C. Bar No. 1016598)
 JENNIFER M. SWEDISH (D.C. Bar No. 977746)
 Senior Trial Attorneys
 Employment Litigation Section
 Civil Rights Division
 U.S. Department of Justice
 601 D Street, N.W., PHB 4520
 Washington, D.C. 20579
 Tel: 202-514-5695
 Fax: 202-514-1105
 Email: Lisa.W.Edwards@usdoj.gov

 SAIMA S. MOHSIN
 Attorney for the United States
 Acting Under Authority Conferred by 28 U.S.C. § 515
 Eastern District of Michigan

 _/s/ Susan K. DeClercq ________
 SUSAN K. DECLERCQ (P60545)
 Assistant United States
 211 W. Fort Street, Suite 2001
 Detroit, Michigan 48226
 Tel: 313-226-9149
 Email: Susan.DeClercq@usdoj.gov

 Counsel for Plaintiff
                                        -2-
Case 2:16-cv-12146-PDB-MKM ECF No. 85 filed 02/11/19   PageID.2158   Page 3 of 4




 __/s/ Jeanmarie Miller _____________
 JEANMARIE MILLER (P44446)
 SCOTT A. MERTENS (P60069)
 BRYAN W. BEACH (P69681)
 Assistant Attorneys General
 Attorneys for Defendants, State of Michigan
  and Michigan Department of Corrections
 Michigan Department of Attorney General
 Civil Litigation, Employment & Elections
 525 W. Ottawa Street, 5th Floor
 P.O. Box 30217
 Lansing, Michigan 48909
 Tel: 517-335-7659
 Fax: 517-335-7640
 Email: MillerJ51@michigan.gov

 Counsel for Defendants




                                       -3-
Case 2:16-cv-12146-PDB-MKM ECF No. 85 filed 02/11/19         PageID.2159    Page 4 of 4




                          CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2019, I electronically filed the above

 document(s) with the Clerk of the Court using the ECF system, which will provide

 electronic copies to counsel of record.



                                 /s/ Lisa Wilson Edwards
                                 LISA WILSON EDWARDS
                                 (D.C. Bar No. 421480)
                                 Senior Trial Attorney
                                 Attorney for Plaintiff United States of America




                                           -4-
